         Case 3:15-cv-02487-CCC Document 189 Filed 12/07/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO



JORGE RAMIREZ,

             Plaintiff(s),

                    v.                              CIVIL NO.: 15-2487 (CCC)

PUERTO RICO TOURISM COMPANY,

            Defendant(s).




               PRETRIAL AND SETTLEMENT CONFERENCE MINUTES


       A Pretrial and Settlement Conference was held on December 7, 2020. Counsel Eduardo

Jenks, Julian Rivera, Roberto Quinones, Eduardo Cobian and Isabel Torres were present.

       The estimated trial duration is 8-10 business days. The parties shall not amend the list of

witnesses named in the proposed pretrial order. If a party decides not to call at trial a particular

witness announced in the proposed pretrial order, that party must make that witness available to

the opposing side should the opposing party want to call him or her to testify. Failure to do so may

result in an adverse jury instruction. The proposed pretrial order (ECF No. 178) shall be deemed

amended to include plaintiff’s list of proposed exhibits tendered in ECF No. 123-1. Trial exhibits

and exhibit lists must be submitted to the courtroom deputy clerk one week before trial.

       The parties were encouraged to increase the number of stipulated facts and joint exhibits

(or exhibits admitted without objection), as it is evident that there are certain facts where there is

no real controversy between the parties. Motions in limine, proposed jury instructions, proposed

verdict form, and proposed voir dire are due on January 20, 2021. The matter of settlement was
          Case 3:15-cv-02487-CCC Document 189 Filed 12/07/20 Page 2 of 2




discussed, and settlement alternatives were explored. The parties were urged to use the month of

December, 2020 to try to reach a meeting of the minds.


                                                                  S/Marcos E. Lopez
                                                                  U.S. Magistrate Judge


Scheduled for: 9:30 AM

Started at: 9:38 AM

Ended at: 10:52 AM
